Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2015

                                      No. 04-14-00786-CV

              ESTATE OF MARY LUELLA CLAYTON HARDIE, Deceased,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2008-PC-2790
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       Appellant attempts to appeal from a judgment signed April 14, 2014. The notice of
appeal was filed on October 28, 2014. Appellant claims that the notice of appeal is timely
because he did not receive notice of the final judgment until July 20, 2014.

        On December 3, 2014, appellee filed a Motion to Dismiss Appeal arguing that appellant
cannot rely on Rule 306a(4) because he received notice of the judgment 97 days after it was
signed, and the rule expressly provides that the time period for discovery of a final judgment
cannot extend beyond 90 days. TEX. R. CIV. P. 306a(4); Levit v. Adams, 850 S.W.2d 469, 470
(Tex. 1993). On December 23, 2014, appellant filed a response to the motion to dismiss. On
December 30, 2014, appellee filed a reply, and an amended reply on January 5, 2015. The
clerk’s record was filed on January 16, 2015.

       On February 2, 2015, we issued a show cause order providing:

       The Court agrees that appellant received notice of the signing of the final
       judgment outside of the 90-day time period prescribed by Rule 306a(4), and that
       appellant cannot rely on Rule 306a(4) to extend the time period for filing the
       notice of appeal. See TEX. R. CIV. P. 306a(4); Levit, 850 S.W.2d at 470.

       The Court, however, has not determined whether appellant’s notice of appeal may
       be construed as a notice of restricted appeal under Rule 30. See TEX. R. APP. P.
       30. Accordingly, appellant is ORDERED to show cause in writing showing that
       this court has jurisdiction to retain this appeal on its docket as a restricted appeal
       under Rule 30. See id. Any response to this order must specifically address
       whether appellant participated in the hearing that resulted in the judgment
       complained of. The response must be filed within fifteen days of the date of this
       order. See TEX. R. APP. P. 42.3(a), (c).
The next day, on February 3, 2015, appellant filed a notice of substitution of counsel.

       On March 4, 2015, appellant filed a “Motion to Extend Time to Respond to Appellee’s
Motion to Dismiss Appeal.” On March 5, 2015, appellee filed its “Objection and Opposition to
Appellant’s Motion for Extension of Time ‘To Respond to Motion to Dismiss Appeal,’” arguing
that appellant has already filed a response to appellant’s motion to dismiss and should not be
allowed to do so at this late date.

        Appellant’s motion is GRANTED IN PART. Appellant is ORDERED to file a
response to the court’s February 2, 2015 SHOW CAUSE ORDER within seven days from
the date of this order. No further extensions of time will be considered. The clerk of this
court is ORDERED to send appellant’s counsel a copy of the court’s February 2, 2015 show
cause order. If appellant does not timely show cause why this court has jurisdiction over this
appeal, the appeal will be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

        All appellate deadlines are SUSPENDED pending our determination of whether we have
jurisdiction over this appeal.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court